Opinion by
Mb,. Justice Brown,
John Walter devised a farm to his son, B. F. Walter, one of the appellees, directing that he pay certain legacies, and that a daughter, Lucinda H., another of the defendants below, should “ have her living in the old homestead so long as she remains unmarried and does not charge wages for services rendered.” The old homestead was the farm devised to the son. This provision for the support of the daughter we held to be a charge on the land : Walters’s Estate, 197 Pa. 555. The son accepted the devise and subsequently, on December 29, 1894, in conjunction with his sister Lucinda, executed a mort*264gage on the farm to Anna B. Friedline, to secure the payment of $3,000. Shortly afterwards, having become financially involved, he confessed judgments to certain creditors, upon two of which executions were issued, and, on May 18, 1895, the farm was sold by the sheriff and purchased by Mary C. Steele, the appellant, for $1,600, subject to the Friedline mortgage. The provision in favor of the daughter not being determinate, the sale was subject to it, also, as a charge on the land: Walters’s estate, supra; and the lien of the mortgage having been prior to all other liens except this fixed charge not divested by the sale, it was not divested by the sale on the subsequent judgment: Helfrich v. Weaver, 61 Pa. 385; Wertz’s Appeal, 65 Pa. 306.
Anna B. Friedline having instituted proceedings for the collection of her mortgage, the appellant, being the then owner of the farm, on June 15, 1895, paid her the amount due thereon— $3,289.78—and, on the same day, the mortgagee satisfied it of record. After we had decided that the provision made by John Walter in favor of his daughter Lucinda was a charge on the land, and had not been discharged by the sheriff’s sale on the executions issued against the son, the appellant filed her bill, asking for a decree annulling and taking off the satisfaction of the mortgage by Anna B. Friedline, that she be subrogated to all the latter’s rights thereunder, so far as it related to the charge of the said Lucinda H. Walter, and that it be marked for her use, to enable her to enforce it “ as an assurance to her title, or as a set-off and defense against the claim of the said Lucinda H. Walter,” secured to her by the will of her father. The bill was dismissed in an elaborate and well considered opinion by the court below.
When B. F. Walter and his sister Lucinda executed the mortgage, he was the owner of the property. The fee was in him, her interest being only an undeterminate legacy charged on the land. What the purpose of the mortgagee was in having the sister join in the mortgage does not appear, though it may be assumed she did so that, as between her and the mortgagee, the latter’s lien might be regarded as first. It does not appear that the mortgage was given for any debt of Lucinda H. Walter; but we do not deem this material in determining the question before us, which simply is, whether the property *265purchased, by this appellant should cost her what the law fixed as the price for it under her bid. “ It is immaterial to Mary C. Steele,” as the court below properly concluded, “ whether Lucinda II. Walter, joining with B. F. Walter in the Friedline mortgage, had the effect of postponing the lien of the prior legacy to that of the mortgage. Her purchase was subject to both liens and she never owned, or was entitled to own, either of them. Her only interest in these liens is not with respect to their priority—the one over the other—but is through her obligation to pay them, to the end that she may thereby fully discharge her bid at the sheriff’s sale.”
When the land was sold by the sheriff, no interest of Lucinda H. Walter was affected. It was only the interest of the brother that passed to the purchaser, and that interest was simply his equity of redemption. The sale was a judicial one, and the law fixed its terms. They were, that the purchaser should pay her bid of $1,600, when title -would be made to her for the land, subject to the charge and lien that had not been disturbed by the sale. She incurred no personal liability beyond the payment of $1,600; but she knew, or was bound to know, that whatever charges or liens were not divested by the sale would be part of the purchase money not enforceable against her personally, but against the land, subject to which she bought it. To enjoy not only what she purchased—the equity of redemption of B. F. Walter—but the absolute estate in the land, she must pay the fixed incumbrances upon it. She is not bound to do so ; but, unless she does, the holders of them can take the property from her by enforcing from it payment of what is due. These incumbrances were imposed upon the farm by former owners, and, so incumbered, it was sold by legal process away from the one who had mortgaged it, and purchased by one who ought not to have, and, therefore, does not have, any legal or moral right to question their payment, or to ask that the land which she purchased, so burdened, shall be relieved from incumbrances which she did not place upon it, but which, on the contrary, she and other bidders at the public judicial sale knew, or were bound to know, would bind the property offered for sale, in addition to the price to be bid for it. It is none of her concern how or why this charge and this mortgage lien were created, and it is not, therefore, for her to say that either of *266them shall he paid in whole or in part by B. F. Walter or Lucinda H. Walter. It is sufficient that she knew, when she was bidding on the property at the sheriff’s sale, that both the charge and the mortgage would be enforced against the land, and that, in addition to her express bid of #1,600, there was her implied agreement that the farm should be bound by them as part of the unpaid purchase money. She so acquired the title to the land, and she cannot ask that anyone else should pay for it. She does not propose to pay back to B. F. Walter, or to his creditors, whatever she may save on the price that she bid and agreed to pay for the property, if the relief that she asks for should be given to her. All bidders at the sheriff’s sale understood, or, in law, are presumed to have understood, that, in addition to the price to be paid to the sheriff for his conveyance of the equity of redemption of the defendant in the executions, the balance of the unpaid purchase money would be this charge and this mortgage, and the farm might have been knocked off to the bidder next lower to the plaintiff without thought by him of ultimately getting the property for less than his bid. We adopt as correct views, applicable to the facts in this case, the ’fifth and seventh legal conclusions of the court below, which are :
“ 5. When a purchaser at a sheriff’s sale buys subject to the lien of a mortgage, she [he] buys subject to the mortgage debt, and not simply subject to that portion of the debt which the mortgagor ought to pay in view of his relation with others. Having purchased, subject to the mortgage, the purchaser cannot contest its validity.”
“7. A purchaser at sheriff’s sale, subject to a mortgage, does not buy any equity for contribution, which one of the mortgagors, who owns the land, may have against another who owns no title in the land, but has, nevertheless, joined in the mortgage, she [he] buys simply the equity of redemption, i. e., the right to retain the land by herself paying the mortgage debt.”
In support of the foregoing views, there are several decisions of this court, rendered prior to the passage of the act of May 19, 1898, which, however, does not differ from the act of April 6, 1830, in preserving the lien of a first mortgage on property sold at a sheriff’s sale in a case like the one now before us. “The act of 1830 provides that if the oldest lien be a mortgage, and the land be sold on a judgment, the sheriff’s vendee shall take it *267subject to the mortgage. When the defendant made his purchase, therefore, he had manifestly no claim either on the mortgagor or on anybody else to pay efi the whole mortgage and relieve him entirely from what was probably the most burdensome part of his contract. His share of the mortgage formed a part of the price he agreed to pay for the land. 'The statute of 1830 entered into and made one of the elements of his contract Carpenter v. Koons, 20 Pa. 222. The question before the court in Hansell v. Lutz, 20 Pa. 284, was, whether, when land was purchased at a sheriff s sale subject to a mortgage that was not divested, the bond accompanying the mortgage or the mortgage represented the primary fund for the paying of the debt. The court said in determining the question : “ The land was sold by the sheriff charged with the payment of the mortgage. How would this be usually and naturally understood ? Unquestionably that the purchaser shall discharge the mortgage, and not that he will do it if the mortgagor should fail to pay his bond, On this account the land always sells for at least the measure of the mortgage debt less than its value. And it is better for both mortgagor and purchaser to sell it so, than that either should have to abide the consequences of a calculation of the chances as to the future ability of the mortgagor to pay the debt. Hence it follows that the purchaser, in thus buying the land, undertakes the duty of paying the mortgage, not personally, but so far as the land is sufficient for that purpose. Then thus far he assumes the duty of relieving the obligor, and, as between them, the landhecom.es the primary fund for the payment of the debt. It follows, also, that, if the obligor pay the debt, he may claim subrogation to the mortgage, else the purchaser would unjustly hold the land without having paid the entire consideration. Thus the interest of the mortgagor and mortgagee in this action appears to be identical.” In Dollar Savings Bank v. Burns, 87 Pa. 491, McClurkan first purchased property, sold on execution upon a judgment, subject to a mortgage. Subsequently the bank, the mortgagee, instituted proceedings on its mortgage, obtained judgment and issued a levari facias. Before sale, however, McClurkan paid the amount due the bank and took from it an assignment to himself of the bond and mortgage. Then, on the levari facias already in the sheriff’s hands, the property was offered for sale and bid off by McClurkan for *268less than the amount of the mortgage. He became the purchaser of the property the second time, when sold on the levari facias for a sum less than the mortgage. He subsequently attempted to recover from the mortgagor on the accompanying bond the difference between what the property had been sold for on the levari facias and the amount named in the bond, and, in denying his right to do so, we held: “ When McClurkan bid off the property at the sale, on his own judgment, he bid subject to the mortgage of the bank, and what he acquired by the sheriff’s deed was Burns’s equity of redemption. The mortgage, by the act of 1830, being a charge upon the land, the bid of the plaintiff, on the sale on the subsequent judgment, necessarily included this charge, and it became part of that bid. It is, therefore, obvious that as long as McClurkan chose to retain the premises he had acquired at the official • sale, he could, by no process, direct or indirect, compel Burns to pay any part of the mortgage debt, for that he had agreed to do himself. But more than this, had Burns been compelled to pay this debt, he would have been entitled to subrogation to the rights of the bank in the mortgage: Hansell v. Lutz, 20 Pa. 284. And why this? Answer, in order that he might be enabled to enforce the mortgage against the land, which was the pi’imary fund for its payment, otherwise the purchaser would unjustly escape the payment of the full amount of his bid. When, therefore, Mc- ' Clurkan paid the bank, he only did what he had agreed to do by his bid; the payment was in relief of his own land, and hence the assignment was fruitless. Suppose, upon payment, the bank had refused to assign, could the plaintiff have gone into court and compelled a subrogation ? Certainly not, for that was a right which the mortgagor would have had, had he paid the bank, and that in' order that he might enforce it against the purchaser at the sale, on the subsequent lien ,• how then can this purchaser claim the right to enforce a debt against the mortgagor which the mortgagor could have compelled him to pay? If, however, he was not at law entitled to subrogation, then the assignment could give him no right as against the mortgagor, for it was, after all, but subrogation by the voluntary act of the bank. Whatever equity he had arose from the payment of the mortgage, and as that act gave him no equity as against Burns, the transfer by the mortgagee did not better his condition. And *269in this there is no hardship put upon McClurkan; he was not obliged to pay the mortgage; he was not personally bound by it; he might have abandoned his position as owner of the equity, and might have allowed the bank to proceed upon its mortgage and sell the premises. He then could have bought in the property for any price at which the bank might choose to let it be knocked down, but in that case, to be sure, he would have had to bid against the bank, and it is not probable he would in that event have obtained the premises for the paltry sum of $300, the amount for which they were sold, to himself, after he had obtained the control of the writ. He did not, however, see fit to adopt this course; he' chose rather to stand in Burns’s right to retain possession of the property and exercise his privileges as owner of the equity of redemption, and, having thus made his choice, he cannot now be permitted to abandon that choice, clothe himself with the powers of the mortgagee and pursue the mortgagor for money which he of right ought to pay and did pay to disincumber his own property.” As was said in Cooley’s Appeal, 1 Grant, 401, in paying off the mortgage, the appellant did nothing more than her duty.
The only reason given by the appellant why the relief asked for should be granted is, that, at the time she purchased the land and when she paid off the Friedline mortgage, “ she had no knowledge, or intimation, or suspicion, that the said defendant, Lucinda H. Walter, had any claim or incumbrance upon said homestead farm, as a matter of law, to secure her maintenance and living.” The answer to this is, that she purchased at a judicial sale, and the rule for her guidance was caveat emptor. The tenth finding of fact by the courtis: “ At the time of the purchase of the land at the sheriff’s sale, and at the time of the entry of satisfaction on the Friedline mortgage, Mary C. Steele was cognizant of the facts from which the legal conclusion is deducible that the provisions of the will of John Walter giving to Lucinda H. Walter her living in the old homestead, is a lien on the said land and not divestible by the sheriff’s sale. She, however, entertained a mistaken view of the law arising out of those known facts.” The will of her grandfather was on record, and she knew, or is conclusively presumed to have known, what ultimately the courts might declare to be the meaning and effect of the terms for the provi*270sion of his daughter Lucinda. They had the same meaning and effect in 1894, when the will was admitted to probate, as they had in 1900, when we passed upon it.
But there are equitable reasons why the bill should have been dismissed. The seventh finding of fact is: “ At the time of the sheriff’s sale, Mary C. Steele was familiar with the provisions of John Walter’s will, and she, prior to that, caused it to be understood by the said B. F. and Lucinda H. Walter, that the provisions of the will with respect to Lucinda H. Walter having her living in the old homestead so long as she remained unmarried and did not charge for her services, was to be carried out by her if she became the purchaser, notwithstanding the sheriff’s sale. • She also understood that the sale would be subject to the Friedline mortgage of $8,000. She became the purchaser on May 18, 1895. ” Having so herself agreed that she would carry out the provisions of the will of her grandfather as the purchaser at the sheriff’s sale of the farm, she ought not, in equity and good conscience, now to be heard in her prayer for relief from so doing.
Decree affirmed and appeal dismissed at appellant’s costs.